Bell, Presiding Judge.
The record reveals that in a prior appearance this case was first brought to the Supreme Court. That court transferred the case to this court on the ground that no question of the construction of a will was presented but only the question as to the proper disposition of funds received from a condemnation proceeding. Richardson v. Anderson, 219 Ga. 264 (133 SE2d 16). When received in this court, Judge Hall pointed out that no final judgment regarding the disposition of condemnation funds had been entered by the trial court and dismissed the writ of error for lack of jurisdiction. Richardson v. Anderson, 108 Ga. App. 842 (134 SE2d 827). Thereafter, the trial court entered judgment disbursing the condemnation funds in accordance with its *228previous judgment construing the will. Exceptions are now brought only to the judgment ordering the disbursement of the condemnation funds. Held:
Decided September 9, 1964.
Scott, Scroggins, Cash & Crim, Frank T. Cash, for plaintiff in error.
Foster & Fudge, Norman H. Fudge, contra.
The judgment of the trial court awarding the proceeds derived from the condemnation proceedings must be affirmed.
The judgment of the trial court construing the will has not been excepted to in the present bill of exceptions. Accordingly, the judgment construing the will has now become the law of the case.
The judgment here excepted to is the judgment of the trial court directing the distribution of funds derived from a condemnation proceeding. Since the judgment excepted to is in accord with the judgment of the trial court construing the will which has now become the law of the case, there is no error in the judgment excepted to.

Judgment affirmed.


Jordan and Eberhardt, JJ., concur.